Hill, C. J.
A client sued his attorney for money had and received by the attorney for the client’s benefit. The client had placed in the hands of the attorney a note for collection; and the attorney collected it and retained half of the amount as a' fee for his services. The client contended that he had made no contract for fees, and that the attorney ivas entitled only to a quantum meruit for his services The attorney contended that lie had a verbal contract which entitled him to retain half of the amount collected. This was the sole issue in the case, and the jury found in favor of the client, and no error of law is complained of. As repeatedly ruled, the verdict settled the issue of fact, and this court can not interfere. Judgment affirmed.